PER CURIAM.
People v. Pratt, 66 Hun, 578, 21 N. Y. Supp. 853, affirmed without opinion in 138 N. Y. 655, 34 N. E. 513, is in point and controlling upon the question presented on this appeal. In that case it appeared that the court of appeals made a final order in favor of the relator, with costs in general term and court of appeals. The clerk taxed the costs as on appeals from orders granted on motion. The special term ordered a retaxation, and directed that costs in the court of appeals should be taxed as in an action. In reversing the special term and sustaining the taxation made by the clerk the court held that the costs in proceedings by certiorari to review assessments under chapter 269 of the Laws of 1880 are governed by that act, and not by the provisions of the Code; that under section 7 of that act the costs on appeal, when allowed against assessors or other officers, when proceedings are reversed, must be taxed as costs on appeals from orders under section 3229 of the Code of Civil Procedure. In view of that decision, it must be held that White v. Anthony, 23 N. Y. 164, and Brown v. Leigh, 50 N. Y. 427, do not apply. The order appealed from should be reversed, with $10 costs and disbursements, and the taxation of the clerk confirmed.